Citation Nr: 1610356	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a total hysterectomy.

2.  Entitlement to service connection for uterine fibroids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from October 1985 to April 1989 and in the Air Force from May 1994 to September 1994.  She also had an unverified period of service in the Air Force Reserve between December 1991 and December 2003.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO in Montgomery, Alabama.  The Veteran presented testimony at a personal hearing before the undersigned Acting Veterans Law Judge in June 2012.  A transcript is of record.  The Board issued a decision in October 2012 in which the claims were reopened and remanded.  The Board remanded the claims a second time in April 2014.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for bilateral hearing loss, denied by the Board in October 2012, has been raised by the record, see statement received May 2013, and was referred by the Board in April 2014, but remains unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board again refers this claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a November 2015 written brief presentation, the Veteran's representative asserts that remand is needed because the supplemental statement of the case (SSOC) dated September 22, 2014, does not list the medical records from Gulf Coast Veteran Health Care System as part of the evidence that was considered in adjudicating the Veteran's claims.  The Board agrees, as the evidence obtained from this VA facility following its April 2014 remand and before the September 2014 was issued is pertinent to the claims.  In addition, it appears that the September 2014 SSOC was returned as undeliverable to the Appeals Management Center (AMC), but that the AMC did not take any steps to forward this procedural document to the Veteran at her current address.  The Board notes that review of documents submitted by the Veteran after the September 2014 SSOC was issued, as well as review of the Veterans Appeals Control and Locator System (VACOLS), indicates that the Veteran's current address is on [redacted] in [redacted], Alabama.  Lastly, additional pertinent evidence was associated with the electronic record after the September 2014 SSOC, but an updated SSOC was not issued.  All these deficiencies must be rectified on remand.  Updated VA treatment records should also be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Gulf Coast Veterans Health Care System (Biloxi), dated since April 2015.  

2.  Readjudicate the claims, with consideration of all evidence associated with the electronic record after the Board's April 2014 remand.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







